Case 1:19-cv-00620-JTN-SJB ECF No. 35, PageID.1322 Filed 05/26/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN

SERENITY POINT RECOVERY, INC., A
FOREVER RECOVERY, BEHAVIORAL
REHABILITATION SERVICES, BEST DRUG
REHABILITATION,
                                         Case No. 1:19-cv-00620
Plaintiffs,                              Hon. Janet T. Neff

v.

BLUE CROSS BLUE SHIELD OF
MICHIGAN,

Defendant.
___________________________________/

NAPOLI SHKOLNIK PLLC                     BODMAN PLC
By: Matthew M. Lavin (1046340)           By: Rebecca D’Arcy O’Reilly (P70645)
1750 Tysons Blvd., Ste. 1500             6th Floor at Ford Field
McLean, VA 22102                         1901 Saint Antoine Street
(212) 397-1000                           Detroit, Michigan 48226
MLavin@Napolilaw.com                     (313) 259-7777
                                         roreilly@bodmanlaw.com
JULIE W. ALLISON, PA
Julie W. Allison                         SIDLEY AUSTIN LLP
Anelia P. Shaheed                        By: Tacy F. Flint
4601 Sheridan St., Ste. 213              Kathleen L. Carlson
Hollywood, FL 33021                      Elizabeth Y. Austin
julie@allisonlaw.net                     One South Dearborn Street
anelia@allisonlaw.net                    Chicago, Illinois 60603
                                         (312) 853-7000
SLOT LAW GROUP, PLLC                     tflint@sidley.com
Philip B. Slot (P72960)                  kathleen.carlson@sidley.com
77 Monroe Center NW, Ste. 700            laustin@sidley.com
Grand Rapids, MI 49503
pslot@slotlaw.com                        Attorneys for Defendant

Attorneys for Plaintiffs
___________________________________/
Case 1:19-cv-00620-JTN-SJB ECF No. 35, PageID.1323 Filed 05/26/20 Page 2 of 2




          FILING RELATED TO JOINT STATEMENT OF MATERIAL FACTS

        Pursuant to the Court’s Orders dated January 13, 2020 (Dkt. 21) and April 13, 2020 (Dkt.

28), the Parties have conferred regarding the requested Joint Statement of Material Facts, which

the Court directed the parties to file “if feasible.” Section IV(A)(2)(a) of the Court’s Information

and Guidelines for Civil Practice requires that a Joint Statement of Material Facts set forth “in

numbered paragraphs, separate, short and concise statements of the material facts that are not in

dispute.” However, Blue Cross Blue Shield Of Michigan’s Motion To Dismiss For Lack Of

Standing Pursuant To Federal Rules Of Civil Procedure 12(b)(1) and 12(b)(6) addresses

threshold legal issues, and discovery has not yet begun in this case. Accordingly, in light of the

procedural posture of the case, it is not feasible for the Parties to stipulate to material facts not in

dispute at this time.


Dated: May 26, 2020                                  Respectfully submitted,


                                                     /s/ Rebecca D’Arcy O’Reilly
                                                     Rebecca D’Arcy O’Reilly (P70645)
                                                     BODMAN PLC
                                                     6th Floor at Ford Field
                                                     1901 Saint Antoine Street
                                                     Detroit, Michigan 48226
                                                     (313) 259-7777

                                                     Tacy F. Flint
                                                     Kathleen L. Carlson
                                                     Elizabeth Y. Austin
                                                     SIDLEY AUSTIN LLP
                                                     One South Dearborn
                                                     Chicago, IL 60603
                                                     (312) 853-7000
                                                     tflint@sidley.com
                                                     kathleen.carlson@sidley.com
                                                     laustin@sidley.com

                                                     Attorneys for Defendant
